DETAILED ACTION

Applicant’s response filed on 12/13/2021 has been fully considered. Claims 1-2 and 4-20 are pending. Claims 1, 4-5, and 10 are amended. Claim 3 is canceled. Claims 18-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2, 4-6, 10-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1).
Regarding claims 1-2, Akatsuka teaches an epoxy resin comprising the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022], wherein the epoxy resin with one mesogen contained in a 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer that is 0 as claimed.
Akatsuka does not teach a specific embodiment wherein at least one of the at least two mesogenic structures is a mesogenic structure represented by the Formula (1) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin as Akatsuka’s epoxy resin with one mesogen contained in a molecule that has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin, which would read on 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, wherein, in Group (!), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer that is 0 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability because Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], where Ms denotes a mesogen [0013], that the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], and that a composition comprising the epoxy resin comprising the compound having the structure shown above is able to be cured [0017]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], where Ms denotes a mesogen [0013], and that the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], which optionally reads on the limitation wherein the structure represented by Formula (1) is a structure represented by the Formula (2), in Formula (2), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A) 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; and each n independently represents an integer that is 0 as claimed.
Akatsuka does not teach a specific embodiment wherein the structure represented by Formula (1) is a structure represented by the Formula (2) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin as Akatsuka’s epoxy resin with one mesogen contained in a molecule that has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin, and such that the glycidyl ether groups in Akatsuka’s epoxy resin are bonded to the biphenyl, terphenyl, phenylbenzoate, or stilbene group in Akatsuka’s epoxy resin in the 4,4’-position, which would read on wherein the structure represented by Formula (1) is a structure represented by the Formula (2), in Formula (2), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A) 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; and each n independently represents an integer that is 0 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability because Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], where Ms denotes a mesogen [0013], that the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin 
Regarding claim 5, Akatsuka teaches that the epoxy resin comprises the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin as Akatsuka’s epoxy resin with one mesogen contained in 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin. Therefore, Akatsuka renders obvious wherein the epoxy compound comprises an epoxy compound having a structure represented by the Formula (1-A): wherein, in Formula (1-A), X represents a single bond or a linking group that includes one divalent group selected from Group (A) 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group, each n independently represents an integer that is 0, each Z independently represents -O-, each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m independently represents an integer that is 0 as claimed.
Regarding claim 6, Akatsuka teaches that the epoxy resin comprises the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022], wherein the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], which optionally reads on wherein the epoxy compound having a structure represented by Formula (1-A) comprises an epoxy compound having a structure represented by the Formula (2-A): wherein, in Formula (2-A), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer that is 0, each Z independently represents -O-, each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m independently represents an integer that is 0 as claimed.
Akatsuka does not teach a specific embodiment wherein the epoxy compound having a structure represented by Formula (1-A) comprises an epoxy compound having a structure represented by the Formula (2-A) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin, and such that the glycidyl ether groups in Akatsuka’s epoxy resin are bonded to the biphenyl, terphenyl, phenylbenzoate, or stilbene group in Akatsuka’s epoxy resin in a 4,4’-position, which would read on wherein the structure represented by Formula (1-A) comprises an epoxy compound having a structure represented by the Formula (2-A): wherein, in Formula (2-A), X represents a single bond or a linking group that includes at least one divalent group selected from Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; each n independently represents an integer that is 0, each Z independently represents -O-, each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms, and each m independently represents an integer that is 0 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability because Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], where Ms denotes a mesogen [0013], that the epoxy resin with one mesogen contained in a 
Regarding claim 10, Akatsuka teaches that the epoxy resin comprises the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022], wherein the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], wherein the percentage composition of active hydrogen with respect to epoxy group is 0.25 and over up to and including 0.7 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin. Akatsuka therefore renders obvious wherein the epoxy resin further comprises a mesogenic epoxy monomer represented by the Formula (1-m) wherein, in Formula (1-m), X represents a single bond or a linking group that includes at least one divalent group selected from the following Group (A) 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine 
Regarding claim 11, Akatsuka teaches that the epoxy resin comprises the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022], wherein the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], wherein the percentage composition of active hydrogen with respect to epoxy group is 0.25 and over up to and including 0.7 [0014, 0023], which means that a stoichiometric excess of Akatsuka’s epoxy resin with one mesogen contained in a molecule is reacted with Akatsuka’s compound with two elements of active hydrogen contained in a molecule to manufacture Akatsuka’s epoxy resin comprising the compound having a structured expressed by the chemical formula 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; and each n independently represents an integer that is 0 as claimed.
Akatsuka does not teach a specific embodiment wherein the mesogenic epoxy monomer represented by Formula (1-m) includes a mesogenic epoxy monomer represented by the Formula (2-m) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin as Akatsuka’s epoxy resin with one mesogen contained in a molecule that has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group or an acetyl group; and each n independently represents an integer that is 0 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability because Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], where Ms denotes a mesogen [0013], that the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], that the percentage composition of active hydrogen with respect to epoxy group is 0.25 and over up to and including 0.7 [0014, 0023], and that a composition comprising the epoxy resin comprising the compound having the structure shown above 
Regarding claim 13, Akatsuka teaches that the epoxy resin comprises the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022], wherein the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], wherein the percentage composition of active hydrogen with respect to epoxy group is 0.25 and over up to and including 0.7 [0014, 0023], which means that a stoichiometric excess of Akatsuka’s epoxy resin with one mesogen contained in a molecule is reacted with Akatsuka’s compound with two elements of active hydrogen contained in a molecule to manufacture Akatsuka’s epoxy 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin. Akatsuka therefore renders obvious wherein the mesogenic epoxy monomer is included in an amount of greater than 0% with respect to a total amount of the epoxy resin.
Akatsuka does not teach that the mesogenic epoxy monomer is included in an amount of 50% or less with respect to a total amount of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the percentage composition of active hydrogen with respect to epoxy group to be 0.25 in Akatsuka’s reaction of Akatsuka’s epoxy resin with one mesogen contained in a molecule and Akatsuka’s compound with two elements of active hydrogen contained in a molecule, which would read on wherein the mesogenic epoxy monomer is included in an amount that is within 50% or less with respect to a total amount of the epoxy resin, which would read on claimed amount. One of ordinary skill in the art would have been motivated to do so because it would have been 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the percentage composition of active hydrogen with respect to epoxy group is 0.25 and over up to and including 0.7 [0014, 0023], which means that the percentage composition of active hydrogen with respect to epoxy group in Akatsuka’s reaction of Akatsuka’s epoxy resin with one mesogen contained in a molecule and Akatsuka’s compound with two elements of active hydrogen contained in a molecule would have affected an amount of Akatsuka’s compound having a structure expressed by the chemical formula shown above that is manufactured and an amount of 
Regarding claim 14, Akatsuka teaches an epoxy resin composition comprising an epoxy resin with mesogen and a curing agent for epoxy resin, wherein the epoxy resin having mesogen is [0015] the epoxy resin comprising the compound having a structure expressed by the chemical formula shown above [0012], which reads on an epoxy resin composition, comprising the epoxy resin according to claim 1, and a curing agent as claimed.
Regarding claim 15, Akatsuka teaches the epoxy resin composition according to claim 14 as explained above. Akatsuka teaches that the curing agent [0028] is optionally diaminodiphenyl methane, diamino diphenylsulfone, or metaphenylene diamine [0028].
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s diaminodiphenyl methane, diamino diphenylsulfone, or metaphenylene diamine as Akatsuka’s curing agent. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability because Akatsuka teaches that the epoxy resin composition comprises an epoxy resin with mesogen and a curing agent for epoxy resin [0015], that the curing agent [0028] is optionally diaminodiphenyl methane, diamino diphenylsulfone, or metaphenylene diamine [0028], and that the epoxy resin composition can be cured [0017]. Examples of rationales that may support a conclusion 
The Office recognizes that all of the claimed physical properties are not positively taught by Akatsuka, namely that the epoxy resin composition according to claim 14 is configured to form a smectic structure in a cured state. However, Akatsuka renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claim 14 as explained above. Furthermore, the instant application recites that from the viewpoint of forming a smectic structure in a cured product, the biphenyl compound is preferably at least one selected from the group consisting of a dihydroxybiphenyl compound, having a structure in which two hydroxy groups are bonded to each of the benzene rings that form a biphenyl structure, respectively [0093], and that from the viewpoint of forming a smectic structure in a cured product of the epoxy resin composition, the curing agent is preferably 3,3'-diaminodiphenylsulfone, 4,4'- diaminodiphenylsulfone, 1,3-diaminobenzene, 1,4-diaminobenzene, or 4,4'-diaminodiphenylmethane [0122]. Also, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s diaminodiphenyl methane, diamino diphenylsulfone, or metaphenylene diamine as Akatsuka’s curing agent, as explained above. Also, Akatsuka teaches that the compound with two elements of active hydrogen contained in one molecule is biphenol [0022]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Akatsuka. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the 
Regarding claim 16, Akatsuka teaches the epoxy resin composition according to claim 14 as explained above. Akatsuka teaches that the curing agent [0028] is optionally diaminodiphenyl methane, diamino diphenylether, diamino diphenylsulfone, or metaphenylene diamine [0028], which optionally reads on the limitation wherein the curing agent includes a compound having two or more amino groups that are directly bonded to an aromatic ring as claimed.
Akatsuka does not teach a specific embodiment wherein the curing agent includes a compound having two or more amino groups that are directly bonded to an aromatic ring. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s diaminodiphenyl methane, diamino diphenylether, diamino diphenylsulfone, or metaphenylene diamine as Akatsuka’s curing agent, which would read on the limitation wherein the curing agent includes a compound having two or more amino groups that are directly bonded to an aromatic ring as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability because 
Regarding claim 17, Akatsuka teaches the epoxy resin composition according to claim 14 as explained above. Akatsuka teaches that the curing agent [0028] is optionally diamino diphenylsulfone [0028], which optionally reads on the limitation wherein the curing agent is 3,3’-diamiondiphenylsulfone as claimed.
Akatsuka does not teach a specific embodiment wherein the curing agent is 3,3’-diamiondiphenylsulfone. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s diamino diphenylsulfone as Akatsuka’s curing agent, such that Akatsuka’s diamino diphenylsulfone is 3,3’-diamino diphenylsulfone, which would read on wherein the curing agent is 3,3’-diamiondiphenylsulfone as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin composition with similar curability because Akatsuka teaches that the epoxy resin composition comprises an epoxy resin with mesogen and a curing agent for epoxy resin [0015], that the curing agent [0028] is optionally diamino diphenylsulfone [0028], and that the epoxy resin composition can be cured [0017], and because 3,3’-diamino diphenylsulfone is a .

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2003/0229159 A1) as applied to claims 1 and 10, and further in view of Katagi et al. (WO 2016/104772 A1, cited in IDS, US 2017/0349695 A1 is English language equivalent and is used for citation).
 Regarding claim 7, Akatsuka renders obvious the epoxy resin according to claim 1 as explained above.
Akatsuka does not teach that at least one of the at least two mesogenic structures includes a structure represented by at least one selected from the group consisting of the Formula (3) and Formula (4). However, Katagi teaches an epoxy compound represented by the following formula 
    PNG
    media_image7.png
    71
    390
    media_image7.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone, and Y represents a phenylene group optionally having a substituent [0187], wherein the epoxy compound is obtained by reacting an epoxy resin monomer having a mesogen 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 that is reacted with Akatsuka’s biphenol to manufacture Akatsuka’s compound having a structure expressed by Akatsuka’s chemical formula 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
, which would read on wherein at least one of the two mesogenic structures includes a structure represented by the Formula (3), wherein, in Formula (3), each of R3 to R6 independently represents a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Katagi teaches that the trans-4-[4-(2,3-epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate is beneficial for 
    PNG
    media_image7.png
    71
    390
    media_image7.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone, and Y represents a phenylene group optionally having a substituent [0187], which would have been desirable for Akatsuka’s epoxy resin with one mesogen contained in a molecule of Akatsuka’s formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 because Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule of Akatsuka’s formula shown above [0025] has preferably two epoxy groups from the viewpoint of forming a crosslinking structure [0021] and is reacted with a compound with two elements of active hydrogen contained in a molecule [0014] that is biphenol [0022] to manufacture an epoxy resin comprising the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], and because Akatsuka teaches that the epoxy resin is used in a conductive paste [0016, 0034] and that a cured product of the epoxy resin has heat conductivity [0049] and thermal conductivity [0055].

    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022]. As explained above for claim 7, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Katagi’s trans-4-[4-(2,3-epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate to substitute for Akatsuka’s epoxy resin with one mesogen contained in a molecule of Akatsuka’s formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 that is reacted with Akatsuka’s biphenol to manufacture Akatsuka’s compound having a structure expressed by Akatsuka’s chemical formula 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
. Akatsuka in view of Katagi therefore renders obvious wherein the epoxy compounds has a structure in which one divalent biphenyl group is disposed between two of the structures represented by Formula (3) as claimed.
Regarding claim 9, Akatsuka teaches that the epoxy resin comprises the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, and the compound with two elements of active hydrogen contained in a molecule has the formula 
    PNG
    media_image3.png
    27
    123
    media_image3.png
    Greyscale
 [0025], where Ms denotes a mesogen and R denotes a spacer [0013], wherein the compound with two elements of active hydrogen contained in one molecule is biphenol [0022]. As explained above for claim 7, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Katagi’s trans-4-[4-(2,3-epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate to substitute for Akatsuka’s epoxy resin with one mesogen 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 that is reacted with Akatsuka’s biphenol to manufacture Akatsuka’s compound having a structure expressed by Akatsuka’s chemical formula 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
. Akatsuka in view of Katagi therefore renders obvious wherein the epoxy compound includes an epoxy compound having a structure represented by the Formula (3-A) or Formula (3-B), wherein, in Formula (3-A) or Formula (3-B), each Z independently represents -O-, each of R1 and R2 independently represents an alkyl group of 1 to 8 carbon atoms, each m independently represents an integer that is 0, and each of R3 to R6 independently represents a hydrogen atom as claimed.
Regarding claim 12, Akatsuka renders obvious the epoxy resin according to claim 10 as explained above.
Akatsuka does not teach that the mesogenic epoxy monomer represented by Formula (1-m) includes a mesogenic epoxy monomer represented by the Formula (3-m) or Formula (4-m) as claimed. However, Katagi teaches an epoxy compound represented by the following formula 
    PNG
    media_image7.png
    71
    390
    media_image7.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone, and Y represents a phenylene group optionally having a substituent [0187], wherein the epoxy 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 that is reacted with Akatsuka’s biphenol to manufacture Akatsuka’s compound having a structure expressed by Akatsuka’s chemical formula 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
, which would read on wherein the mesogenic epoxy monomer represented by Formula (1-m) includes a mesogenic epoxy monomer represented by the Formula (3-m), wherein, in Formula (3-m), each of R3 to R6 independently represents a hydrogen atom as claimed. One of ordinary skill in the art would have been motivated to do so because Katagi teaches that the trans-4-[4-(2,3-epoxypropoxy)phenyl]cyclohexyl 4-(2,3-epoxypropoxy)benzoate is beneficial for improving heat conductivity [0189] when it is used as an epoxy resin monomer having a mesogen backbone and having two glycidyl 
    PNG
    media_image7.png
    71
    390
    media_image7.png
    Greyscale
 [0186], wherein each X independently represents a divalent group having a mesogen backbone, and Y represents a phenylene group optionally having a substituent [0187], which would have been desirable for Akatsuka’s epoxy resin with one mesogen contained in a molecule of Akatsuka’s formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 because Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule of Akatsuka’s formula shown above [0025] has preferably two epoxy groups from the viewpoint of forming a crosslinking structure [0021] and is reacted with a compound with two elements of active hydrogen contained in a molecule [0014] that is biphenol [0022] to manufacture an epoxy resin comprising the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], and because Akatsuka teaches that the epoxy resin is used in a conductive paste [0016, 0034] and that a cured product of the epoxy resin has heat conductivity [0049] and thermal conductivity [0055].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 4-9, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 7-10 of U.S. Patent No. 10,800,872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an epoxy resin comprising a multimer; wherein the multimer is a reaction product of a diepoxy monomer having a mesogenic structure and a difunctional biphenyl compound having functional groups that are capable of reacting with an epoxy group of the diepoxy monomer (claim 1), wherein the diepoxy monomer has the following structure: 
    PNG
    media_image8.png
    135
    697
    media_image8.png
    Greyscale
 (claim 9) or 
    PNG
    media_image9.png
    164
    697
    media_image9.png
    Greyscale
 (claim 10), which 
    PNG
    media_image10.png
    34
    63
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    66
    81
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    68
    81
    media_image12.png
    Greyscale
 wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer that is 0 or 1, k represents an integer that is 0, and m represents an integer that is 0 as claimed.

Claims 1-2 and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 10,920,010 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an epoxy resin, comprising a reaction product of a first diepoxy compound having a single mesogenic structure and a reactive compound having two functional groups capable of reacting with the epoxy groups of the first diepoxy compound, said reaction product comprising a first epoxy compound and a second epoxy compound, wherein the first epoxy compound is the first diepoxy compound which has not undergone reaction with the reactive compound, wherein the second epoxy compound is a reaction product of the first diepoxy compound and the 
    PNG
    media_image13.png
    356
    752
    media_image13.png
    Greyscale
 (B) wherein, in Formula (B), each * refers to a bonding site to an adjacent atom of the functional groups, each of R1 to R3 independently represents an alkyl group having from 1 to 8 carbon atoms, and each of m, and l independently represents an integer of from 0 to 4 (claim 1), wherein the first epoxy compound comprises an epoxy compound represented by the following Formula (M): 
    PNG
    media_image14.png
    136
    556
    media_image14.png
    Greyscale
 (M) wherein, in Formula (M), each of R1 to R4 independently represents a hydrogen atom or an alkyl group having from 1 to 3 carbon atoms (claim 2), or wherein the second epoxy compound comprises two or more mesogenic structures represented by the following 
    PNG
    media_image15.png
    225
    794
    media_image15.png
    Greyscale
 (I), wherein, in Formula (I), each of R1 to R4 independently represents a hydrogen atom or an alkyl group having from 1 to 3 carbon atoms (claim 3), or wherein the second epoxy compound comprises at least one selected from structures represented by the following Formulae (II-C) and (II-D) 
    PNG
    media_image16.png
    149
    857
    media_image16.png
    Greyscale
 (II-C) 
    PNG
    media_image17.png
    144
    854
    media_image17.png
    Greyscale
 (II-D) wherein, in Formula (II-C) and (II-D), each of R1 to R4 independently represents a hydrogen atom or an alkyl group having from 1 to 3 carbon atoms, each of R5 and R6 independently represents an alkyl group having from 1 to 8 carbon atoms, each of n and m independently represents an integer from 0 to 4, and each of X independently represents –O- or –NH- (claim 5), which reads on an epoxy resin, comprising an epoxy compound having at least two mesogenic structures and at least one divalent biphenyl group, wherein at least one of the at least two mesogenic structures is a mesogenic structure represented by the Formula (1) wherein, in Formula (1), X represents a linking 
    PNG
    media_image10.png
    34
    63
    media_image10.png
    Greyscale
  
    PNG
    media_image12.png
    68
    81
    media_image12.png
    Greyscale
 wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, each n independently represents an integer from 0 to 4, and m represents an integer that is 0 as claimed.

Claims 1-2, 4-9, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of U.S. Patent No. 11,015,020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims an epoxy resin comprising an epoxy compound present in an amount of up to 50% by mass of a total of the epoxy resin, the epoxy compound comprising two structures represented by the following Formula (I) and at least one divalent biphenyl group: 
    PNG
    media_image18.png
    235
    826
    media_image18.png
    Greyscale
 wherein, in Formula (I), each of R1 to R4 independently represents a hydrogen atom or an alkyl group having from 1 to 3 carbon atoms (claim 1), which reads on an epoxy resin, comprising an epoxy compound having at least two mesogenic structures, and at least one divalent biphenyl group, wherein at least one of the at least two mesogenic 
    PNG
    media_image10.png
    34
    63
    media_image10.png
    Greyscale
  
    PNG
    media_image12.png
    68
    81
    media_image12.png
    Greyscale
 wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, each n independently represents an integer from 0 to 4, and m represents an integer that is 0 as claimed.

Claims 1-2, 4, 7-8, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of copending Application No. 16/651,015 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy resin, comprising an epoxy compound B that has at least two mesogenic structures and at least one divalent biphenyl group (claim 1), wherein at least one of the at least two mesogenic structures of the epoxy compound B has as structure represented by the following Formula (3): 
    PNG
    media_image19.png
    84
    276
    media_image19.png
    Greyscale
 (3) wherein, in Formula (3), each of R3 to R6 independently represents a hydrogen atom or an alkyl group having 1 to 3 carbon atoms (claim 3), which reads on an epoxy resin, comprising an epoxy compound having at least two mesogenic structures and at least one divalent biphenyl group, wherein at 
    PNG
    media_image10.png
    34
    63
    media_image10.png
    Greyscale
  
    PNG
    media_image12.png
    68
    81
    media_image12.png
    Greyscale
 wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, each n independently represents an integer from 0 to 4, and m represents an integer that is 0 as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-9, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of copending Application No. 16/651,066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims an epoxy resin, comprising an epoxy compound, the epoxy compound having two aromatic rings that form a divalent biphenyl structure and mesogenic structures that are bonded to each of the two aromatic rings, and at least one of the mesogenic structures being bonded to the aromatic ring at an angle with a molecular axis of the divalent biphenyl structure, wherein the divalent biphenyl structure is represented by the following formula (BP1): 
    PNG
    media_image20.png
    100
    101
    media_image20.png
    Greyscale
, wherein * refers to a 
    PNG
    media_image21.png
    85
    277
    media_image21.png
    Greyscale
 (3) 
    PNG
    media_image22.png
    90
    246
    media_image22.png
    Greyscale
 (4) wherein, in Formula (3) and Formula (4), each of R3 to R6 independently represents a hydrogen atom or an alkyl group having 1 to 3 carbon atoms (claim 4), which reads on an epoxy resin, comprising an epoxy compound having at least two mesogenic structures and at least one divalent biphenyl group, wherein at least one of the at least two mesogenic structures is a mesogenic structure represented by the Formula (1) wherein, in Formula (1), X represents a linking group that includes at least one divalent group selected from the following Group (A): 
    PNG
    media_image10.png
    34
    63
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    66
    81
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    68
    81
    media_image12.png
    Greyscale
 wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer from 0 to 4, k represents an integer that is 0, and m represents an integer that is 0 as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


    PNG
    media_image23.png
    94
    450
    media_image23.png
    Greyscale
 wherein, in Formula (1-B), each of R1 and R2 independently represents an alkyl group having 1 to 8 carbon atoms, X represents a single bond or a linking group that includes at least one divalent group selected from Group (A), each Y independently represents an aliphatic hydrocarbon groups having 1 to 8 carbon atoms, an alkoxy group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, each Z independently represents –O- or –NH-, each m independently represents an integer from 0 to 4, and each n independently represents an integer from 0 to 4 (claim 4), wherein Group (A) is 
    PNG
    media_image24.png
    336
    384
    media_image24.png
    Greyscale
 (claim 2), which reads on an epoxy resin, comprising an epoxy compound having at least two mesogenic structures and at least one divalent biphenyl group, wherein at least one of the at least two mesogenic structures is a mesogenic structure represented by the Formula (1) wherein, in Formula (1), X represents a single bond or a linking group that includes at least one divalent group selected from the following Group (A): 
    PNG
    media_image25.png
    322
    370
    media_image25.png
    Greyscale
 Group (A) wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer from 0 to 4, k represents an integer from 0 to 7, m represents an integer from 0 to 8, and l represents an integer from 0 to 12 as claimed.

Response to Arguments
Applicant’s arguments, see p. 12-13, filed 12/09/2021, with respect to the objection to claims 4-6 and 10-13 have been fully considered and are persuasive. The objection to claims 4-6 and 10-13 has been withdrawn. 
Applicant’s arguments, see p. 13, filed 12/09/2021, with respect to the rejection of claims 1-2 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Akatsuka et al. (US 2003/0229159 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
12/09/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the mesogenic structures of previous claim 3, now incorporated into claim 1, go far beyond the suggestions made by Akatsuka and therefore are not simply examples that are selected from a finite number of identified predictable solutions, that Akatsuka fails to identify any mesogenic structures within the scope of claim 1, and that thus the limitations of instant claim 1 cannot be the result of selecting from a finite number of identified, predictable solutions (p. 14), Akatsuka renders obvious the limitation in claim 1 wherein at least one of the at least two mesogenic structures is a mesogenic structure represented by the claimed Formula (1). This is because Akatsuka teaches that the epoxy resin comprises the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], wherein Ms denotes a mesogen [0013], wherein the epoxy resin with one mesogen contained in a molecule is biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, stilbene epoxy resin, azomethine epoxy resin, or their derivatives [0021]. Among Akatsuka’s 6 species of the epoxy resin with one mesogen 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer that is 0 as claimed. Selecting 1 of 4 species from a list of 6 species is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin as Akatsuka’s epoxy resin with one mesogen contained in a molecule that has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability because Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], where Ms denotes a mesogen [0013], that the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], and that a composition comprising the epoxy resin comprising the compound having the structure shown above is able to be cured [0017]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
In response to the applicant’s argument that it is clear that the specific mesogenic structures of claim 1 are not identified by Akatsuka, that the totality of all epoxy resins having at least one mesogen is not a finite number, and that the examples in claim 1 are not the results of an obvious to try inquiry (p. 15), Akatsuka does not teach the totality of all epoxy resins having at least one mesogen. Akatsuka teaches that the epoxy resin comprises the compound having a structure expressed by the following chemical formula: 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012], wherein the epoxy resin is manufactured by reaction of an epoxy resin with one mesogen contained in a molecule and a compound with two elements of active hydrogen contained in a molecule [0014], wherein the epoxy resin with one mesogen 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], wherein Ms denotes a mesogen [0013], wherein the epoxy resin with one mesogen contained in a molecule is biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, stilbene epoxy resin, azomethine epoxy resin, or their derivatives [0021]. Among Akatsuka’s 6 species of the epoxy resin with one mesogen contained in a molecule, Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin reads on wherein at least one of the two mesogenic structures is a mesogenic structure represented by the Formula (1) wherein, in Formula (1), X represents a single bond or a linking group that includes one divalent group selected from the following Group (A) 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer that is 0 as claimed. Selecting 1 of 4 species from a list of 6 species is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin as Akatsuka’s epoxy resin with one mesogen contained in a 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability because Akatsuka teaches that the epoxy resin with one mesogen contained in a molecule has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], where Ms denotes a mesogen [0013], that the epoxy resin with one mesogen contained in a molecule is optionally biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin [0021], and that a composition comprising the epoxy resin comprising the compound having the structure shown above is able to be cured [0017]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
In response to the applicant’s argument that the subsequent reasoning involving motivation of one of ordinary skill in the art is not congent because the two applications in question have dissimilar goals and attempt to solve wholly different problems because the Examiner presumes a reasonable expectation of success in obtaining an epoxy resin composition with similar curability, and that the goal is to create a resin that has improved facture toughness and improve ease of handling (p. 15-16), it is noted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if “improved facture toughness and improve ease of handling” were recited in the instant claims, they would be properties that are a result of the claimed ingredients and amounts of the epoxy resin, which are rendered obvious by Akatsuka. Therefore, in order for one of ordinary skill in the art to have a reasonable expectation of success in obtaining the claimed epoxy resin of claim 1, it would not have been necessary for one of ordinary skill in the art to have had a reasonable expectation of success in obtaining a resin that has improved facture toughness and improve ease of handling. Instead, it would be necessary for one of ordinary skill in the art to have had a reasonable expectation of success in obtaining the epoxy resin of claim 1. One of ordinary skill in the art would have has a reasonable expectation of success in selecting Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin as Akatsuka’s epoxy resin with one mesogen contained in a molecule that has the formula 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
, where Ms denotes a mesogen, such that Akatsuka’s terphenyl epoxy resin is para-terphenyl epoxy resin, which would have resulted in the epoxy resin of claim 1. One of ordinary skill in the art would have had as reasonable expectation of success because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin with similar curability because Akatsuka teaches that the epoxy resin with one mesogen contained 
    PNG
    media_image2.png
    88
    340
    media_image2.png
    Greyscale
 [0025], wherein Ms denotes a mesogen [0013], wherein the epoxy resin with one mesogen contained in a molecule is biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, stilbene epoxy resin, azomethine epoxy resin, or their derivatives [0021], wherein a composition comprising the epoxy resin comprising the compound having the structure [0017] 
    PNG
    media_image1.png
    92
    802
    media_image1.png
    Greyscale
 [0012] is able to be cured [0017]. Among Akatsuka’s 6 species of the epoxy resin with one mesogen contained in a molecule, Akatsuka’s biphenyl epoxy resin, terphenyl epoxy resin, phenylbenzoate epoxy resin, or stilbene epoxy resin reads on wherein at least one of the two mesogenic structures is a mesogenic structure represented by the Formula (1) wherein, in Formula (1), X represents a single bond or a linking group that includes one divalent group selected from the following Group (A) 
    PNG
    media_image4.png
    37
    65
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    34
    63
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    69
    82
    media_image6.png
    Greyscale
, wherein, in Group (A), each Y independently represents an aliphatic hydrocarbon group having 1 to 8 carbon atoms, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, and each n independently represents an integer that is 0 as claimed. Selecting 1 of 4 species from a list of 6 species is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Examples of rationales that may 
In response to the applicant’s argument that Katagi does not cure the deficiencies of Akatsuka discussed above (p. 16), Akatsuka does not have the deficiencies as explained above in the Office response to the applicant’s allegations of the deficiencies of Akatsuka.
In response to the applicant’s argument that it is premature to address the provisional rejections on the merits while the other rejections infra have not yet been resolved, and that Applicants will address these provisional rejections once the rejections above have been withdrawn and the pending claims are otherwise allowable (p. 17), the double patenting rejections are maintained, and the pending claims are not allowable because they stand rejection under 35 U.S.C. 103 and on the ground of nonstatutory double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID T KARST/Primary Examiner, Art Unit 1767